Case 3:19-cv-00158-MHL Document 21 Filed 08/31/20 Page 1 of 2 PagelD# 134

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

MARGUERITE S. W., )
)
Plaintiff, )
)
v. ) CIVIL NO. 3:19cev158 (MHL)
)
ANDREW M. SAUL, )
Acting Commissioner of Social Security, )
)
Defendant. )
)
FINAL ORDER

This matter comes before the Court on the August 10, 2020 Report and Recommendation
(the “R&R”) issued by the Honorable Elizabeth W. Hanes, United States Magistrate Judge.
(ECF No. 20.) The R&R recommends that, because the Administrative Law Judge (“ALJ”)
properly accounted for Plaintiff's bilateral hand tremor at multiple steps in the sequential
analysis, the ALJ did not err in finding that Plaintiff is not disabled. (R&R 6-14, ECF No. 20.)
The R&R further explains that the record supports the ALJ’s conclusions regarding Plaintiff's
Residual Functional Capacity. (R&R 14-31.) No objections to the R&R have been filed and the
time to do so has expired.

Finding no error, the Court:

(1) ADOPTS the findings and recommendations as set forth in the R&R, (ECF
No. 20);

(2) DENIES Plaintiff's Motion for Summary Judgment, (ECF No. 15), and Motion to
Remand, (ECF No. 16);

(3) GRANTS Defendant’s Motion for Summary Judgment, (ECF No. 18);

(4) AFFIRMS the final decision of the Commissioner; and,
Case 3:19-cv-00158-MHL Document 21 Filed 08/31/20 Page 2 of 2 PagelD# 135

(5) DIRECTS the Clerk to CLOSE this case.
Let the Clerk of the Court send a copy of this Order to all counsel of record.

Itis SO ORDERED.

M. es

United Stateb\pistrict Judge
Date: AVAust S\, 2020
Richmond, Virginia

to
